Name: 80/606/EEC: Council Decision of 24 June 1980 opening quotas for the import into Italy of motors, transmissions and front axles for tractors falling within heading Nos ex 84.06 and ex 87.06 of the Common Customs Tariff and originating in Romania
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-03

 Avis juridique important|31980D060680/606/EEC: Council Decision of 24 June 1980 opening quotas for the import into Italy of motors, transmissions and front axles for tractors falling within heading Nos ex 84.06 and ex 87.06 of the Common Customs Tariff and originating in Romania Official Journal L 170 , 03/07/1980 P. 0031****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 42 , 18 . 2 . 1980 , P . 1 . COUNCIL DECISION OF 24 JUNE 1980 OPENING QUOTAS FOR THE IMPORT INTO ITALY OF MOTORS , TRANSMISSIONS AND FRONT AXLES FOR TRACTORS FALLING WITHIN HEADING NOS EX 84.06 AND EX 87.06 OF THE COMMON CUSTOMS TARIFF AND ORIGINATING IN ROMANIA ( 80/606/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR THE FIRST INDENT OF ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS IN ACCORDANCE WITH ARTICLE 3 OF DECISION 75/210/EEC THE ITALIAN REPUBLIC HAS REQUESTED THAT AN AMENDMENT BE MADE TO THE IMPORT ARRANGEMENTS APPLIED TO ROMANIA UNDER DECISION 80/158/EEC ( 2 ); WHEREAS THE AMENDMENT REQUESTED DOES NOT RAISE ANY PARTICULAR ECONOMIC PROBLEMS ; WHEREAS IT SHOULD BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 FOR 1980 THE ITALIAN REPUBLIC SHALL OPEN IN RESPECT OF ROMANIA BY WAY OF EXCEPTION AND SUBJECT TO A MAXIMUM VALUE OF 10 000 MILLION LIRE : - AN IMPORT QUOTA OF 6 000 THREE-CYLINDER TRACTOR ENGINES FALLING WITHIN HEADING NO EX 84.06 OF THE COMMON CUSTOMS TARIFF , - AN IMPORT QUOTA OF 200 TWO-CYLINDER TRACTOR ENGINES FALLING WITHIN HEADING NO EX 84.06 OF THE COMMON CUSTOMS TARIFF , - AN IMPORT QUOTA OF 6 000 TRANSMISSIONS FOR TRACTORS FALLING WITHIN HEADING NO EX 87.06 OF THE COMMON CUSTOMS TARIFF , - AN IMPORT QUOTA OF 3 000 FRONT AXLES FOR TRACTORS FALLING WITHIN HEADING NO 87.06 OF THE COMMON CUSTOMS TARIFF . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT LUXEMBOURG , 24 JUNE 1980 . FOR THE COUNCIL THE PRESIDENT S . FORMICA